DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 6-13, 16-19 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not disclose “ wherein the laser-activatable mold compound is a multiple layer mold compound, wherein the interconnect comprises a plurality of wire stud bumps or metal pillars or vertical bond wires attached at a first end to the plurality of die pads of the semiconductor die and attached at a second end opposite the first end to first layer metal structures of a first layer of the laser-activatable mold compound, wherein the first layer of the laser-activatable mold compound has a plurality of laser- activated regions which are plated with an electrically conductive material to form the first layer metal structures” in combination with the remaining claimed features.
Regarding claim 11, the prior art does not disclose “wherein embedding the semiconductor die and the interconnect in the laser-activatable mold compound comprises thinning the laser-activatable mold compound or drilling holes in the laser-activatable mold compound to expose the at least initial part of the interconnect at the side facing away from the carrier, wherein the laser-activatable mold compound comprises a first layer and a second layer, 4 of 9Application Ser. No.: 16/886,305 Attorney Docket No. 1012-2750 / 2019P50739 US wherein thinning or drilling holes is applied to the first layer of the laser-activatable mold compound” in combination with the remaining claimed features.
Regarding claim 17, the prior art does not disclose “directing a laser at a first side of the laser-activatable mold compound to laser-activate a plurality of regions of the laser-activatable mold compound; and plating an electrically conductive material on the plurality of laser-activated regions of the laser-activatable mold compound to form metal pads and/or metal traces at the first side of the laser-activatable mold compound, wherein the interconnect electrically connects the plurality of die pads of the semiconductor die to the metal pads and/or metal traces at the first side of the laser-activatable mold compound, wherein the at least initial part of the interconnect protrudes from the laser-activatable mold compound or, if the laser-activatable mold compound comprises a first layer 6 of 9Application Ser. No.: 16/886,305 Attorney Docket No. 1012-2750 / 2019P50739 US and a second layer, from the first layer of the laser-activatable mold compound at a side facing away from the carrier” in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899